EXHIBIT 3-1 {State Seal} Ross Miller Secretary of State 202 North Carson StreetCarson City, Nevada 89701-4201(775) 684-5708 Website: www.nvsos.gov Certificate of Amendment(PURSUANT TO NRS 78.385AND 78.390) File Date: 01-26-2010 Document Number: 20100042622-39 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Ricky's Board Shop, Inc. 2. The articles have been amended as follows (provide article numbers, if available): Article 1, Name shall read as follows: "The name of the Corporation is KlausTech, Inc. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 39,163,755 (85%) 4. Effective date of filing: (optional) 5.
